Waterman, J. In this case it appears that attachment proceedings were begun by the Park National Bank against Benjamin C. Faurot, on the 12th day of April, 1889. Faurot appeared by attorney May 21, 1889, and on the 15th day of June, 1889, filed his plea of the general issue. On the 18th of June the default of Faurot “ for want of a plea ” was taken, and judgment was entered against him for §3,829.74. It is doubtless the case that neither the court nor the plaintiff below were aware that a plea had been filed when the default was entered. However this may be, with a plea on file, it was error, without some disposition of the plea, to enter the default of Faurot. Parrot v. Goss, 17 Ill. App. 110; Mason v. Abbott, 83 Ill. 445; Sammis v. Clark. 17 Ill. 398; Steelman v. Watson, 5 Gilm. 249; McKenney v. May, 1 Scam. 334. Reversed and remanded.